Case 2:20-cv-00185-Z Document 26 Filed 02/06/21               Page 1 of 8 PageID 520


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                   AMARILLO DIVISION


 Victor Leal, et al.,

                        Plaintiffs,
                                                  Case No. 2:20-cv-00185-Z
 v.

 Alex M. Azar II, et al.,

                        Defendants.


               PLAINTIFFS’ MOTION FOR ENTRY OF
           PARTIAL FINAL JUDGMENT UNDER RULE 54(b)
      On December 23, 2020, this Court issued an order dismissing the claims that
Mr. Leal and Mr. Von Dohlen had brought against the federal defendants on res ju-
dicata grounds. The plaintiffs respectfully ask the Court to enter judgment against
Mr. Leal and Mr. Von Dohlen, and in favor of the federal defendants on those claims,
so that an appeal may proceed forthwith.1 The state defendants are unopposed to this
motion, but the federal defendants oppose it.
      Rule 54(b) allows the Court to enter partial final judgment only “if the court
expressly determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b). In
making this determination, the Court “must take into account judicial administrative
interests as well as the equities involved.” Curtiss-Wright Corp. v. General Electric Co.,




1.    The plaintiffs are not seeking to appeal this Court’s dismissal of the claims against
      the state defendants at this time, so they are not asking this Court to enter judg-
      ment in favor of the state defendants. And the plaintiffs are not asking the Court
      to enter judgment on its dismissal of Ms. Armstrong’s nondelegation claim
      against the federal defendants. They are asking this Court to enter judgment
      only in favor of the federal defendants and against Mr. Leal and Mr. Von Dohlen,
      and they intend to appeal only the res judicata issue at this time.


motion for entry of partial final judgment under rule 54(b)                     Page 1 of 8
Case 2:20-cv-00185-Z Document 26 Filed 02/06/21             Page 2 of 8 PageID 521



446 U.S. 1, 8 (1980). The Court should also consider whether the claims are “sepa-
rable from the others remaining to be adjudicated,” and it must ensure that “no ap-
pellate court would have to decide the same issues more than once even if there were
subsequent appeals.” Id. All of these factors support entry of judgment on the res

judicata issue.

I.     There Is No Just Reason For Delay
     The Supreme Court’s ruling in Whole Woman’s Health v. Hellerstedt, 136 S. Ct.
2292 (2016), refused to apply the “common nucleus of operative facts” test for res
judicata, which has long been the standard that American courts apply in determining
whether a litigant is entitled to pursue a claim that it could have raised in an earlier
lawsuit.2 Instead, the Hellerstedt Court held that the “common nucleus of operative
facts” test should not apply when “important human values” are at stake — and that

even the slightest change of circumstances allows abortion litigants to avoid res judi-
cata and litigate claims that they undoubtedly could have brought in a previous law-
suit. See Hellerstedt, 136 S. Ct. at 2305 (“[W]here ‘important human values — such
as the lawfulness of continuing personal disability or restraint — are at stake, even a
slight change of circumstances may afford a sufficient basis for concluding that a sec-
ond action may be brought.’” (quoting Restatement (Second) of Judgments § 24,

Comment f (1980)); id. at 2306 (“The claims in both Abbott and the present case
involve ‘important human values.’” (quoting Restatement (Second) of Judgments



2.   See Restatement (Second) of Judgments § 24(1) (1982) (“When a valid and final
     judgment rendered in an action extinguishes the plaintiff’s claim pursuant to the
     rules of merger or bar (see §§ 18, 19), the claim extinguished includes all rights
     of the plaintiff to remedies against the defendant with respect to all or any part
     of the transaction, or series of connected transactions, out of which the action
     arose.”); David P. Currie, Res Judicata: The Neglected Defense, 45 U. Chi. L. Rev.
     317, 337 (1978) (“Even under the first Restatement of Judgments, the plaintiff
     who lost a lawsuit was not permitted to try again on the basis of new evidence
     or a different legal theory”).


motion for entry of partial final judgment under rule 54(b)                   Page 2 of 8
Case 2:20-cv-00185-Z Document 26 Filed 02/06/21               Page 3 of 8 PageID 522



§ 24, Comment f)). Many commentators have noted that Hellerstedt departs from
“common nucleus of operative facts” test and establishes a more lenient regime in
cases that implicate “important human values” (whatever that means).3
     The plaintiffs wish to appeal the Court’s res judicata holding at this time because

it presents an issue of crucial importance: Does the res judicata holding of Whole
Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016), apply only to abortion cases,
or does it apply to all cases that implicate “important human values”? This Court

3.    See, e.g., Lee Kovarsky, Preclusion and Criminal Judgment, 92 Notre Dame L.
      Rev. 637, 646 (2016) (“Just last term, the Supreme Court indicated that res
      judicata rules operated differently in challenges to anti-abortion laws because of
      their impact on ‘important human values.’”); See Riley T. Keenan, Identity Crisis:
      Claim Preclusion in Constitutional Challenges to Statutes, 20 U. Pa. J. Const. L.
      371, 385–86 (2017) (“[T]he Court conspicuously avoided using the word
      ‘transaction’ throughout its opinion—the word appears outside of quotation
      marks only once, in a passage that criticizes the Fifth Circuit’s own application
      of the transactional approach. Given that both the Fifth Circuit and the dissent
      explicitly applied the transactional approach to the plaintiffs’ claims, the Court’s
      care to avoid endorsing that approach cannot be dismissed as an oversight.”); id.
      at 399 (“Hellerstedt sets forth a special rule for constitutional challenges to stat-
      utes that is significantly narrower than the rule prescribed by the transactional
      approach for ordinary civil litigation.”); id. at 402 “Hellerstedt requires a rejec-
      tion of the transactional approach to claim preclusion for challenges to stat-
      utes”); Elizabeth Price Foley, Whole Woman’s Health and the Supreme Court’s
      Kaleidoscopic Review of Constitutional Rights, 2016 Cato Sup. Ct. Rev. 153, 171
      (“[Hellerstedt] engaged in remarkable contortions of procedural law, including
      distortion of the principle of res judicata. Specifically, the majority concluded
      that the second lawsuit was not the same claim as the first lawsuit, invoking an
      obscure and controversial comment found in the Restatement (Second) of Judg-
      ments that suggested that cases involving ‘important human values’ should gen-
      erally not be dismissed if a ‘slight change of circumstances may afford a sufficient
      basis for concluding that a second action may be brought.’ But as Justice Samuel
      Alito’s dissent points out, this conclusion is ‘plainly wrong’ because both the first
      and second lawsuits arose out of the same transaction or occurrence — namely,
      the passage of H.B. 2.” (footnotes omitted)); id. (“Contrary to the majority’s
      claim, the Restatement comment relied on by the majority was designed only to
      illustrate the unremarkable proposition that a new legal claim based on postjudg-
      ment acts should generally be permitted in cases such as child custody or similar
      status adjudications, not cases seeking to relitigate the same transaction chal-
      lenged in the prior lawsuit with ‘better evidence.’” (footnote omitted)).


motion for entry of partial final judgment under rule 54(b)                     Page 3 of 8
Case 2:20-cv-00185-Z Document 26 Filed 02/06/21               Page 4 of 8 PageID 523



concluded (not implausibly) that the Hellerstedt Court was using “important human
values” as a “euphemism for abortion,”4 and it regarded Hellerstedt as yet another case
in which the Supreme Court departs from established rules and doctrines to advance
the cause of abortion rights. See Opinion and Order (ECF No. 21) at 19 (“The Su-

preme Court treats abortion differently. It always has.”). But the Supreme Court has
never attempted to justify its practice of giving special dispensations to litigants who
challenge abortion statutes.5 And three new justices have joined the Supreme Court
since its Hellerstedt decision, which makes the “abortion is different” approach that

this Court read into Hellerstedt ripe for reconsideration.
     The Fifth Circuit and the newly reconstituted Supreme Court should be given an
opportunity to promptly weigh in on the scope of Hellerstedt’s res judicata holding.
If the Fifth Circuit agrees with this Court that Hellerstedt established a unique res
judicata regime for abortion cases only, then the plaintiffs intend to seek certiorari
and ask the Supreme Court to either extend Hellerstedt’s res judicata holding to all
cases (including this one) or else overrule the decision. The plaintiffs’ appeal of this
issue should proceed without delay. There is much that remains to be litigated in this
case, and a refusal to enter partial final judgment will perpetuate a regime that exempts
abortion providers from the rules of res judicata that apply to other litigants. See 28
U.S.C. § 453 (requiring courts to administer justice “without respect to persons”).
     It will also facilitate judicial administration for the res judicata appeal to proceed
separately from any eventual appeal on the Appointments Clause issue. Each of these
questions is substantial and worthy of its own appeal (and certiorari petition). Enter-
ing partial final judgment will allow an appellate panel (and perhaps the Supreme

4.    Opinion and Order (ECF No. 21) at 18.
5.    See Janklow v. Planned Parenthood, Sioux Falls Clinic, 517 U.S. 1174, 1180
      (1996) (Scalia, J., dissenting from the denial of the petition for certiorari); Hill
      v. Colorado, 530 U.S. 703, 764 (2000) (Scalia, J., dissenting); Whole Woman’s
      Health v. Hellerstedt, 136 S. Ct. 2292, 2330–31 (2016) (Alito, J., dissenting).


motion for entry of partial final judgment under rule 54(b)                     Page 4 of 8
Case 2:20-cv-00185-Z Document 26 Filed 02/06/21               Page 5 of 8 PageID 524



Court) to gives its undivided attention to the res judicata issue, without the distraction
of an equally weighty question surrounding the constitutionality of 42 U.S.C.
§ 300gg-13(a)(4). It will also allow for a clean appeal on the Appointments Clause
issue after this Court’s rules on the constitutionality of the statute, without requiring

the parties to brief and argue an ancillary res judicata question in the same appeal.

II.     The Claims That This Court Has Dismissed Are Separable
        From The Cla ims R em a ining To Be A djudicated
      The res judicata issue that Mr. Leal and Mr. Von Dohlen seek to appeal is separa-

ble from Ms. Armstrong’s Appointments Clause challenge to 42 U.S.C. § 300gg-
13(a)(4). This Court has recognized that Ms. Armstrong’s claims do not implicate res
judicata at all “because she is not part of the religious objector class certified in De-
Otte.” See Opinion and Order (ECF No. 21) at 23. And the Court’s holding on this
point is unassailable. The res judicata issues have nothing to do with Ms. Armstrong’s
remaining claims in this case.

III.    There Is No R isk Th at A ny A ppellate Court Would H ave
        To Decide The Sa me Issues More Th a n Once If The Court
        Enters Judgment Under Rule 54(b)
      There is no risk that an entry of partial final judgment against Mr. Leal and Mr.
Von Dohlen, and in favor of the federal defendants, will risk duplicative appellate-

court proceedings on any issue in this case. Mr. Leal and Mr. Von Dohlen will appeal

only the res judicata issue, and the remaining claims in this case cannot possibly impli-
cate res judicata because Ms. Armstrong was not a member of the DeOtte class. Any
subsequent appeal in this case will have nothing to do with res judicata, so there is no
risk of duplicative or partially redundant appellate-court proceedings.




motion for entry of partial final judgment under rule 54(b)                    Page 5 of 8
Case 2:20-cv-00185-Z Document 26 Filed 02/06/21         Page 6 of 8 PageID 525


                               CONCLUSION
   The motion for entry of partial final judgment should be granted.

                                          Respectfully submitted.

                                           /s/ Jonathan F. Mitchell
 Marvin W. Jones                          Jonathan F. Mitchell
 Texas Bar No. 10929100                   Texas Bar No. 24075463
 Christopher L. Jensen                    Mitchell Law PLLC
 Texas Bar No. 00796825                   111 Congress Avenue, Suite 400
 Sprouse Shrader Smith PLLC               Austin, Texas 78701
 701 S. Taylor, Suite 500                 (512) 686-3940 (phone)
 Amarillo, Texas 79101                    (512) 686-3941 (fax)
 (806) 468-3335 (phone)                   jonathan@mitchell.law
 (806) 373-3454 (fax)
 marty.jones@sprouselaw.com               H. Dustin Fillmore III
 chris.jensen@sprouselaw.com              Texas Bar No. 06996010
                                          Charles W. Fillmore
                                          Texas Bar No. 00785861
                                          The Fillmore Law Firm, LLP
                                          201 Main Street, Suite 801
                                          Fort Worth, Texas 76102
                                          (817) 332-2351 (phone)
                                          (817) 870-1859 (fax)
                                          dusty@fillmorefirm.com
                                          chad@fillmorefirm.com

                                          Counsel for Plaintiffs




motion for entry of partial final judgment under rule 54(b)            Page 6 of 8
Case 2:20-cv-00185-Z Document 26 Filed 02/06/21          Page 7 of 8 PageID 526


                    CERTIFICATE OF CONFERENCE
    I certify that I have conferred with Christopher Lynch, counsel for the federal

defendants, who opposes this motion, as well as Matthew Bohuslav, counsel for the
state defendants, who is unopposed to this motion.



                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiffs




motion for entry of partial final judgment under rule 54(b)              Page 7 of 8
Case 2:20-cv-00185-Z Document 26 Filed 02/06/21       Page 8 of 8 PageID 527


                       CERTIFICATE OF SERVICE
    I certify that on February 6, 2021, I served this document through CM/ECF

upon:

 Christopher M. Lynch                  Matthew Bohuslav
 Jordan L. Von Bokern                  Assistant Attorney General
 Trial Attorneys                       General Litigation Division
 U.S. Department of Justice            Post Office Box 12548
 Civil Division                        Austin, Texas 78711-2548
 1100 L Street, NW                     (512) 463-2120 (phone)
 Washington, DC 20005                  (512) 320-0667 (fax)
 (202) 353-4537 (phone)                matthew.bohuslav@oag.texas.gov
 (202) 616-8460 (fax)
 christopher.m.lynch@usdoj.gov         William Sumner Macdaniel
 jordan.l.von.bokern2@usdoj.gov        Assistant Attorney General
                                       Financial Litigation and Charitable
 Brian W. Stoltz                       Trusts Division
 Assistant United States Attorney      Post Office Box 12548
 1100 Commerce Street, Third Floor     Austin, Texas 78711-2548
 Dallas, Texas 75242-1699              (512) 936-1862 (phone)
 (214) 659-8626 (phone)                (512) 477-2348 (fax)
 (214) 659-8807 (fax)                  william.macdaniel@oag.texas.gov
 brian.stoltz@usdoj.gov
                                       Counsel for the State Defendants
 Counsel for the Federal Defendants



                                        /s/ Jonathan F. Mitchell
                                       Jonathan F. Mitchell
                                       Counsel for Plaintiffs




motion for entry of partial final judgment under rule 54(b)               Page 8 of 8
